NOTE: This order is nonprecedentiaL

  mniteb ~tate~ MELVINO TECH v. KAPPOS                                         2

    Melvino Technologies Limited moves for a 30-day ex-
tension of time, until August 10, 2011, to file its reply
brief.

      Upon consideration thereof,

      IT Is ORDERED THAT:

      The motion is granted.

                                    FOR THE COURT


      JJll 9 2011                    /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Scott A. Horstemeyer, Esq.
                                                   FILED
    Raymond T. Chen, Esq.                 U.S- COU.RT OF APPEALS FOR
                                             THE FtDERAl CIRCUIT
    Thomas J. Scott, Jr., Esq.
s21                                             JUL 1 920tl
                                                 JANHORBALY
                                                    CLERK